DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 06/22/2022, in which claims 1, 11, and 20 have been amended. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of predicting resource allocation information without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 11, and 20.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a computer-implemented system for machine learning architecture for resource allocation comprising a processor; a memory coupled to the processor and storing processor-executable instructions, which performs a series of steps, e.g., receiving a resource allocation query including target data associated with a plurality of feature attributes related to generating a resource allocation prediction; generating the resource allocation prediction based on an allocation model and the target data, the allocation model defined by at least one conditional distribution representation for providing an interim prediction corresponding to one or more feature attributes, and wherein the resource allocation prediction is generated based on a combination of conditional distribution representations respectively correlated with other conditional distribution representations by a hierarchical relation; transmitting a signal representing the resource allocation prediction for display on a graphical user interface; and displaying the target data associated with the plurality of feature attributes on the graphical user interface with the resource allocation prediction. These series of steps describe the abstract idea of predicting resource allocation information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The system limitations, e.g., a system, machine learning architecture, processor, memory, processor-executable instructions, signal, and graphical user interface do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a system, machine learning architecture, processor, memory, processor-executable instructions, signal, and graphical user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a system, machine learning architecture, processor, memory, processor-executable instructions, signal, and graphical user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 11 and 20; and hence claims 11 and 20 are rejected on similar grounds as claim 1.
Dependent claims 2-10 and 12-19 are directed to a system and method, respectively, which perform the steps of configuring the processor to: determine that the resource allocation query includes at least one unavailable data value associated with a given feature attribute; prior to generating the resource allocation prediction, generating an imputed data value in place of the unavailable data value based on a conditional distribution representation associated with the given feature attribute, the conditional distribution representation associated with the given feature attribute is based on historical data values of the given feature attribute; generating an imputed confidence value associated with the resource allocation prediction based on the imputed data value; - 39 -wherein transmitting the signal representing the resource allocation prediction includes transmitting the imputed confidence value with the resource allocation prediction; wherein the resource allocation prediction includes a quantity of resources to be allocated; receiving a signal representing an explanation query associated with at least one queried feature attribute; generating a signal representing an explanation representation based on a conditional distribution representation corresponding to the at least one queried feature attribute for indicating a confidence measure corresponding to the resource allocation prediction; wherein the signal representing the explanation query is associated with two queried feature attributes, and wherein the signal representing the explanation representation is for displaying a two-dimensional heat map associated with the two queried feature attributes; wherein the resource allocation prediction is based on a Bernoulli distribution, the Bernoulli distribution based on the combination of conditional distribution representations; wherein the at least one conditional distribution representation includes a Dirichlet distribution defined based on at least one other conditional distribution representation correlated by a hierarchical relation and historical data values corresponding to feature attributes; the at least one conditional distribution representation includes a Gaussian distribution defined based on a mean of weighted data values associated with a feature attribute of the historical resource allocation data set; and wherein the hierarchical relation corresponds to a genus-species relation among a plurality of feature attributes associated with the at least one conditional distribution representations, respectively.
These steps describe the abstract idea of predicting resource allocation information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-10 and 12-19 are directed to an abstract idea. The additional limitations of a system, machine learning architecture, processor, memory, processor-executable instructions, signal, and graphical user interface are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: a system, machine learning architecture, processor, memory, processor-executable instructions, signal, and graphical user interface, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10 and 12-19 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 20; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10 and 12-19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10 and 12-19 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin (U.S. Patent Application Publication No. US 2017/0243140 A1; hereinafter “Achin”), in view of Amaral (U.S. Patent Application Publication No. US 2017/0255999 A1; hereinafter “Amaral”).
Claim 1:
Achin discloses:
A computer-implemented system for machine learning architecture for resource allocation comprising: a processor; a memory coupled to the processor and storing processor-executable instructions that, when executed, configure the processor to: (Achin, predictive modeling apparatus is provided, comprising: a memory configured to store processor-executable instructions; and a processor configured to execute the processor-executable instructions, wherein executing the processor-executable instructions causes the apparatus (See, Para. 5 & 53));
receive a resource allocation query including target data associated with a plurality of feature attributes related to generating a resource allocation prediction; (Achin, receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule, wherein the results include predictive models generated by the selected modeling procedures, and/or scores of the models for data associated with the prediction problem;(See, Para.12));
generate the resource allocation prediction based on an allocation model and the target data, the allocation model defined by at least one conditional distribution representation for providing an interim prediction corresponding to one or more feature attributes, and wherein the resource allocation prediction is generated based on a combination of conditional distribution representations respectively correlated with other conditional distribution representations by a hierarchical relation; (Achin, receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule, wherein the results include predictive models generated by the selected modeling procedures, and/or scores of the models for data associated with the prediction problem; and selecting, from the generated predictive models, a predictive model for the prediction problem based, at least in part, on the score of the predictive model(See, Para.12); predictive modeling system 100 may immediately proceed to building models after the dataset is specified…User interface 120 may also facilitate understanding and visualization of relationships between the variables by providing visualization tools including, without limitation, correlation matrixes, partial dependence plots, and/or the results of unsupervised machine-learning algorithms such as k-means and hierarchical clustering (See, Para. 190)).
Achin does not specifically disclose transmitting a signal representing the resource allocation prediction for display on a graphical user interface; and displaying the target data associated with the plurality of feature attributes on the graphical user interface with the resource allocation prediction. However, Amaral discloses: 
transmit a signal representing the resource allocation prediction for display on a graphical user interface. (Amaral, transmitting an indication of the predicted performance value associated with the enterprise system to generate an interactive user interface display. (See, Para. 4; Claim 1)); and
display the target data associated with the plurality of feature attributes on the graphical user interface with the resource allocation prediction. (Amaral, based on the set of attribute variables, automatically generating a present total number of associations; means for receiving the assigned resource allocation level for the enterprise system; means for, based on the assigned resource allocation level and the set of attribute variables, automatically forecasting a future change to the total number of associations; means for, based at least in part on the forecasted future change to the total number of associations, automatically calculating the predicted performance value associated with the enterprise system; and means for transmitting an indication of the predicted performance value associated with the enterprise system to generate an interactive user interface display. (See, Para. 4; Claim 1)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Achin with the features of Amaral’s system because the system automatically improves the prediction of one or more performance values in a way that provides faster, more accurate results and that allows for flexibility and effectiveness when responding to those results. (Amaral, Para. 2 ).
Claim 2:
Achin discloses:
wherein the processor-executable instructions, when executed, configure the processor to: determine that the resource allocation query includes at least one unavailable data value associated with a given feature attribute; and (Achin, Applying feature engineering to the dataset may include combining two or more features and replacing the constituent features with the combined feature, extracting different aspects of date/time variables (e.g., temporal and seasonal information) into separate variables, normalizing variable values, infilling missing variable values (See, Abstract; Para. 138));
prior to generating the resource allocation prediction, generate an imputed data value in place of the unavailable data value based on a conditional distribution representation associated with the given feature attribute, the conditional distribution representation associated with the given feature attribute is based on historical data values of the given feature attribute. (Achin, template may encode, for machine execution, pre-processing steps, model-fitting steps, and/or post-processing steps suitable for use with the template's predictive modeling algorithm(s). Examples of pre-processing steps include, without limitation, imputing missing values, feature engineering (e.g., one-hot encoding, splines, text mining, etc.), feature selection (e.g., dropping uninformative features, dropping highly correlated features, replacing original features by top principal components, etc.)(See, Para. 74 & 108; Claims 31, 48, 49); Predictive modeling system 100 may include automated procedures for outlier detection and replacement, missing value imputation, and the detection and treatment of other data anomalies, requiring less skill and effort by the user. The predictive modeling system's procedures for addressing these challenges may be systematic, leading to more consistent modeling results across methods, datasets, and time than ad hoc data editing procedures. (See, Para. 218)).
Claim 3:
Achin discloses:
wherein the processor-executable instructions, when executed, configure the processor to: generate an imputed confidence value associated with the resource allocation prediction based on the imputed data value; - 39 -and (Achin, template may encode, for machine execution, pre-processing steps, model-fitting steps, and/or post-processing steps suitable for use with the template's predictive modeling algorithm(s). Examples of pre-processing steps include….imputing missing values, feature engineering (e.g., one-hot encoding, splines, text mining, etc.), feature selection (e.g., dropping uninformative features, dropping highly correlated features, replacing original features by top principal components, etc.)(See, Para. 74 & 108; Claims 31, 48, 49); Predictive modeling system 100 may include automated procedures for outlier detection and replacement, missing value imputation, and the detection and treatment of other data anomalies, requiring less skill and effort by the user. The predictive modeling system's procedures for addressing these challenges may be systematic, leading to more consistent modeling results across methods, datasets, and time than ad hoc data editing procedures. (See, Para. 218)).
wherein transmitting the signal representing the resource allocation prediction includes transmitting the imputed confidence value with the resource allocation prediction. (Achin, the deployment engine 140 may alert the user and/or automatically refresh the model by re-fitting one or more modeling techniques using the new values to extend the original training data (See, Para. 212); Predictive modeling system 100 may include automated procedures for outlier detection and replacement, missing value imputation, and the detection and treatment of other data anomalies, requiring less skill and effort by the user. The predictive modeling system's procedures for addressing these challenges may be systematic, leading to more consistent modeling results across methods, datasets, and time than ad hoc data editing procedures. (See, Para. 218)).
Claim 4:
Achin discloses:
wherein the resource allocation prediction includes a quantity of resources to be allocated. (Achin, the resource allocation schedule may allocate a specified amount of processing resources for the execution of the modeling procedures. The allocable amount of processing resources may be specified in a processing resource budget, which may be provided by a user or obtained from another suitable source. (See, Para. 126)).
Claim 5:
Achin discloses:
wherein the processor-executable instructions, when executed, configure the processor to: receive a signal representing an explanation query associated with at least one queried feature attribute; and (Achin, predictive modeling system 100 may choose the model-fit metric, and user interface 120 may present an explanation of the choice. For intermediate users, user interface 120 may present information to help the users understand the tradeoffs in choosing different metrics for a particular dataset. For advanced users, user interface 120 may permit the user to specify custom metrics by writing formulas (e.g., objective functions) based on the low-level performance data collected by the exploration engine 110 or even by uploading custom metric calculation code (See, Para.75 &191));
generate a signal representing an explanation representation based on a conditional distribution representation corresponding to the at least one queried feature attribute for indicating a confidence measure corresponding to the resource allocation prediction. (Achin, machine-executable template includes metadata describing attributes of the predictive modeling technique encoded by the template. The metadata may indicate one or more data processing techniques that the template can perform as part of a predictive modeling solution……include…text mining, feature normalization, dimension reduction, or other suitable data processing techniques….the metadata may indicate one or more data processing constraints imposed by the predictive modeling technique encoded by the template, including, without limitation, constraints on dimensionality of the dataset, characteristics of the prediction problem's target(s), and/or characteristics of the prediction problem's feature(s). (See, Para. 75 and 80)).
Claim 6:
Achin discloses:
wherein the signal representing the explanation query is associated with two queried feature attributes, and wherein the signal representing the explanation representation is for displaying a two-dimensional heat map associated with the two queried feature attributes. (Achin, Machine-learning techniques….may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The variable(s) to be predicted may be referred to as “target(s)”, “response(s)”, or “dependent variable(s)”(See, Para. 5); Some performance information may be displayed in a tabular format, while other performance information may be displayed in a graphical format. (See, Para. 193);  characteristics of variables may be computed and displayed, the prevalence of missing data may be displayed and a treatment strategy may be recommended, outliers in numerical variables may be detected ….treatment strategy may be recommended, and/or other data anomalies may be detected automatically (e.g., inliers, non-informative variables whose values never change) and recommended treatments may be made available to the user (See, Para. 232)).
Claim 9:
Achin discloses:
wherein the at least one conditional distribution representation includes a Gaussian distribution defined based on a mean of weighted data values associated with a feature attribute of the historical resource allocation data set. (Achin, Select a model fitting metric appropriate to the response variable type (e.g., numerical or binary, approximately Gaussian or strongly non-Gaussian): Predictive modeling system 100 may recommend a metric based on data characteristics, requiring less skill and effort by the user, but allows the user to make the final selection (See, Para. 217)).
Claim 10:
Achin discloses:
wherein the hierarchical relation corresponds to a genus-species relation among a plurality of feature attributes associated with the at least one conditional distribution representations. (Achin, Selecting a subset of predictive models may comprise selecting a fraction of the predictive models with the highest scores, selecting all models having scores that exceed a threshold score, selecting all models having scores within a specified range of the score of the highest-scoring model, or selecting any other suitable group of model (See, Para. 132); project management components to organize multiple projects into groups or hierarchies. All projects within a group may inherit the group's settings. In a hierarchy, all children of a project may inherit the project's settings. In some embodiments, users with sufficient permissions may override inherited settings. In some embodiments, users with sufficient permissions may further divide settings into different sections so that only users with the corresponding permissions may alter them (See, Para. 181)).
Claims 11 and 20:
Claims 11 and 20 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claim 12:
Claim 12 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 19:
Claim 19 is substantially similar to claim 10, and hence is rejected on similar grounds.

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achin (U.S. Patent Application Publication No. US 2017/0243140 A1; hereinafter “Achin”), in view of Amaral (U.S. Patent Application Publication No. US 2017/0255999 A1), and further in view of Yan (C.N. Patent Application Publication No. CN 111124676 A; hereinafter “Yan”).


Claim 7:
Regarding claim 7, Achin does not specifically disclose that the resource allocation prediction is based on a Bernoulli distribution, the Bernoulli distribution based on the combination of conditional distribution representations. However, Yan discloses: 
wherein the resource allocation prediction is based on a Bernoulli distribution, the Bernoulli distribution based on the combination of conditional distribution representations. (Yan, The beta distribution is a distribution function of the conjugate prior of the binomial distribution and the bernoulli distribution (i.e., the binomial distribution when the number of experiments is greater than 1). For any target entity, each user who has viewed the target entity may perform one of two operations, one is to select the target entity and may consider the selection probability at this time to be 1….Thus, a user population may be considered to obey a bernoulli distribution to the operation of any target entity after viewing that target entity. Furthermore, when the entity type and the entity conversion rate of the target entity meet the preset conditions, the conversion rate corresponding to the target entity can be accurately predicted through the distribution function beta distribution of the conjugate prior of the Bernoulli distribution, and the predicted conversion rate corresponding to the target entity is obtained; (See, Page 4 ( last paragraph) &Page 5 (first paragraph)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Achin with the features of Yan’s resource allocation apparatus because this apparatus reasonably perform resource allocation and improve the utilization rate of resources, where the server may obtain the user attribute information of the target user; determine the first scores corresponding to the target entities according to the user attribute information of the target user and the entity attribute information of the target entities; represent the matching degree between the target entities and the user through the first scores; and thus improving the matching degree of the target entity that matches the user attribute of the target user. (Yan, Page 5: Para. 7 & Page 6: Para. 3). 
Claim 17:
Claim 17 is substantially similar to claim 7, and hence is rejected on similar grounds.

Achin (U.S. Patent Application Publication No. US 2017/0243140 A1; hereinafter “Achin”), in view of Amaral (U.S. Patent Application Publication No. US 2017/0255999 A1), and further in view of Wang (C.N. Patent Application Publication No. CN 107222787 A; hereinafter “Wang”). 

Claim 8:
Regarding claim 8, Achin does not specifically disclose that at least one conditional distribution representation includes a Dirichlet distribution defined based on at least one other conditional distribution representation correlated by a hierarchical relation and historical data values corresponding to feature attributes. However, Wang discloses: 
wherein the at least one conditional distribution representation includes a Dirichlet distribution defined based on at least one other conditional distribution representation correlated by a hierarchical relation and historical data values corresponding to feature attributes. (Wang, The program multinomial distribution of rating type, For the interbehavior multinomial distribution of l kind behavior types, α is that behavior pattern is more Item formula distribution Dirichlet Study firsts, β be program multinomial distribution Dirichlet Study firsts, γ for interaction Behavior multinomial distribution Dirichlet Study firsts; (See, Claim 4); The interbehavior multinomial distribution of behavior type, α is behavior pattern multinomial distribution Dirichlet Study firsts, β for section Mesh multinomial distribution Dirichlet Study firsts, γ be interbehavior multinomial distribution Dirichlet Study first; These multinomial distributions are made up of multiple elements, for example, program multinomial distribution K-th of element be Two other many item number The implication of distributed constant is similar. (See, Page 6: Para. 2)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Achin with the features of  Wang’s method because the viewing-data of certain area in-group user is counted, the rating categorical data and interbehavior of group of subscribers is obtained. Data, and utilize the resource popularity of rating categorical data statistics to calculate; using the document subject matter generation model LDA for coupling user behavior, traversal rating categorical data and interbehavior data Correspondence Di Li Cray distributions are generated respectively, and the full probability of each behavior pattern is derived by chain rule and its Di Li Cray is asked for The expectation of distribution, obtains behavior pattern matrix.(Wang, Page 3- “The content of the invention”). 
Claim 18:
Claim 18 is substantially similar to claim 8, and hence is rejected on similar grounds.





Response to Arguments 
Applicant's arguments filed dated 06/22/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-6, 9-16, and 19-20 under 35 U.S.C. 102, Applicant arguments are moot in view of new grounds of rejections presented above in this office action.
With respect to the rejection of claims 7-8 and 17-18 under 35 U.S.C. 103, Examiner maintains the rejection, as presented above in this office action.
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
Applicant argues that “the presented claims do not recite a judicial exception and are directed to eligible subject matter, for at least the following reasons. The claimed embodiments, as amended, are directed to solving technical problems encountered in an electronic system where insufficient historical data may lead to inaccurate data prediction. The claimed embodiments may be configured to provide machine learning architectures to increase model training accuracy in spite of a relatively small training datasets. The machine learning architecture may be used for preparing datasets and encoding prior domain knowledge from prepared datasets to provide interpretive measures associated with resource allocation predictions….. The claims as amended do not recite method of organizing human activity. For example, a human cannot "transmit a signal representing the resource allocation prediction for display on a graphical user interface; and display the target data associated with the plurality of feature attributes on the graphical user interface with the resource allocation prediction." For at least the foregoing reasons, the amended claims recite eligible subject matter at Prong One of Step 2A.”
Examiner respectfully disagrees. Under Step 2A, Prong 1,  Examiner respectfully notes that the “transmit a signal representing the resource allocation prediction for display on a graphical user interface; and display the target data associated with the plurality of feature attributes on the graphical user interface with the resource allocation prediction” features makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Applicant argues that “even if the subject matter of the present claims were found to be directed to an abstract idea or a judicial exception (which Applicant does not concede), Applicant submits that the claims integrate into a practice application. The claims recite a specific computerized implementation of a system for generating the resource allocation prediction based on an allocation model and the target data, the allocation model defined by at least one conditional distribution representation for providing an interim prediction corresponding to one or more feature attributes, and wherein the resource allocation prediction is generated based on a combination of conditional distribution representations respectively correlated with other conditional distribution representations by a hierarchical relation. The resource allocation prediction and the target data are then displayed on the graphical user interface. The improvement offered by the claimed embodiments are to the technology itself, i.e., to the functioning of a computer-implemented machine learning architecture, or an improvement to other technology or technical field. Accordingly, the current claims are not directed to a judicial exception, and would furthermore provide integration of any alleged judicial exception into a practical application. “ 
Examiner respectfully disagrees. Under Step 2A, Prong 2, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, storing, generating, transmitting, and displaying data (e.g., predicted resource allocation information) simply amount to the abstract idea of predicting resource allocation information. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of predicting resource allocation information and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself  is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693